 

Oo Oo “ND

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

 

CLERK, U.S. DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

BY.
DEPUTY CLERK

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, CASE NO. 1:19-MJ-00023-JLT

Plaintiff,
ORDER RE: REQUEST TO
Vv. SEAL

ABRAHAM EDUARDO NAVARRO UNDER SEAL

MENDEZ,

Defendant.

 

 

SEALING ORDER

Upon application of the United States of America and good cause having been shown,

IT IS HEREBY ORDERED that the complaint and arrest warrant shall be unsealed.

Dated:

UNSEALING ORDER

5 3 / Z IE ltl,

Hon. Barbara A. McAuliffe
U.S. MAGISTRATE JUD

 

 
